Citation Nr: 1045267	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  98-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1959 to March 1961 and 
from May 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in January 2004 at a videoconference 
hearing before a Veterans Law Judge who is no longer employed by 
the Board.  A transcript is of record.  In April 2008, the 
Veteran indicated in writing that he does not wish to appear at 
another hearing.
 
This claim was previously before the Board in June 2004 and June 
2008, at which times the Board remanded it to request the 
Veteran's records from the United States Public Health Service 
(USPHS) and the United States Department of Labor in relation to 
an injury he sustained while working for the Post Office in 1966.  
The requested development has been completed.  Although the Board 
regrets any further delay in resolution of the Veteran's claim, 
further development is needed before the claim can be decided on 
the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The service treatment records (STRs) indicate that, on March 1959 
and December 1960 medical history reports, the Veteran indicated 
that he had had bone, joint, or other deformity and had not had 
arthritis or rheumatism.  However, on examinations at those times 
his spine and other musculoskeletal elements were found to be 
normal.  September 1961 treatment notes indicate that the Veteran 
was prescribed medication for vague complaints of back pain.  In 
a May 1962 medical history report he indicated that he had never 
had bone, joint, or other deformity or arthritis or rheumatism, 
and a physical examination was normal.

February 1963 STRs indicate that the Veteran had experienced an 
onset of mid-back pain in the past week.  There was tenderness 
and spasm from T10 to L1, and the Veteran was diagnosed with a 
back muscle strain.  At treatment later in the month the Veteran 
complained of back pain and aching, and he was also diagnosed 
with prostatitis.  In September 1963 he complained of a backache 
that he had had before with prostatitis.  Later in the month he 
said his back pain was aggravated by bending, and the treating 
provider did not feel that prostatitis was the etiological locus 
of the complaints.  On examination later in September 1963 the 
Veteran had tenderness along the lumbar spine.  He indicated on a 
March 1964 medical history report that he had never had arthritis 
or rheumatism or bone, joint, or other deformity.  A physical 
examination was normal, and the Veteran wrote on the examination 
report, "I am in good health." 

The Veteran has asserted in numerous written statements to VA and 
to his treating providers that he injured his back a boxing match 
in 1962 in Panama during service, and that he has had back pain 
since that time.  

The post-service treatment records show that a November 1965 
Health Qualification Placement Record for Post Office employment 
found that the Veteran had no limitations with job tasks, 
including lifting over 45 pounds.  He testified at the January 
2004 hearing that he had denied any problems with his back when 
applying for a job with the Post Office because he wanted to be 
hired.  The record shows that the Veteran injured his back while 
working for the Post Office in 1966.

At June 1998 VA treatment the Veteran complained of upper-mid 
back pain that had persisted for 10 days.  August 1998 X-rays 
showed degenerative disc disease at L5-S1 and bilateral L5-S1 
facet arthropathy.  At VA physical therapy evaluation, he rated 
his low back pain as a 6.5 out of 10 prior to the evaluation.  He 
had difficulty sleeping supine and in prone positions, with 
constant turning from side to side secondary to low back pain.  
The use of a TENS unit decreased the pain.

The Veteran wrote in an August 1998 statement that he accepted a 
job with the Post Office in December 1965 and then reinjured his 
back when loading a conveyer belt in February or March 1966.  He 
indicated that, even though his original injury had occurred in 
the military, he pursued a civilian remedy because of his history 
with the military.  In the summer of 1966 or 1967 he underwent 
tests, which included spending 15 days in a USPHS hospital in 
Baltimore, Maryland.  The Veteran continued that the Post Office 
concluded that there was nothing wrong, and that until he 
resigned in October 1969 he was harassed by management.  He left 
his job at the Post Office because he could no longer do his job.  
Shortly thereafter he began to see a chiropractor, which provided 
some relief.

At October 1998 VA treatment the Veteran was noted to have had 
chronic low back pain since 1962 which radiated to the legs.  
December 1998 VA treatment records indicate that the Veteran had 
had chronic low back pain since a boxing injury in Panama in 
1962.  Tylenol with codeine had provided some relief.  X-rays 
showed likely L5-S1 radiculopathy.  The Veteran was using a cane 
to ambulate.  A January 1999 MRI of the lumbar spine showed 
interval improvement in the posterior disc bulge at L4-L5.  There 
was no longer posterior displacement of the left traversing L5 
root, and there was no spinal canal stenosis at any level.  There 
was moderate left L4 and mild bilateral L5 foraminal narrowing.  
At October 1999 VA treatment it was noted that the Veteran would 
continue his medication for back and joint pain. 

May 2000 VA treatment notes indicate that the Veteran had chronic 
back pain radiating down the entire right thigh and groin which 
was worse with standing.  The pain had been worse over the past 
two to three days, and he was taking Tylenol with codeine with 
some relief.  An MRI of the spine from the previous week showed 
L4-L5 foraminal narrowing, an interval improvement in the 
posterior disc bulge at L4-L5.  X-rays from May 2000 showed mild 
lumbar degenerative osteophytosis, predominantly at L4 and L5, 
severe degenerative disc disease at L5-S1, and bilateral facet 
arthropathy at L4-5 and L5-S1.

A June 2000 MRI from VA treatment shows interval improvement in 
the posterior disc bulge at L4-5.  There was no longer posterior 
displacement of the left traversing L5 root, no spinal canal 
stenosis at any level, and there was moderate left L4 and mild 
bilateral L5 foraminal narrowing.  August 2000 VA treatment notes 
indicate that the Veteran had chronic low back pain that flared 
up three months before.  Other VA treatment notes from August 
2000 indicate that the Veteran had had chronic low back pain 
since a motor vehicle accident in the 1970s.  His last flare-up 
had occurred six months before, for no apparent reason.   The 
Veteran participated in a wellness program, and in October 2000 
he reported having 80 to 90 percent improvement.    

The Veteran wrote in March 2001 that the first time he recalled 
having pain in his back was in November or December 1962 during a 
boxing match at Fort Clayton in the Panama Canal Zone.  He lost 
the match after he could not continue due to low back pain in the 
second round.  After a few days of rest he felt better, but in 
January or February 1963 he had to be hospitalized due to a 
recurrent of the back pain.  He reiterated he had to leave 
working at the Post Office in 1969 because of his back.

E.D.J., the Veteran's ex-wife, wrote in July 2003 that when she 
met the Veteran in the spring of 1966 he had a bad back.  The 
Veteran could not jog, play tennis, swim, or otherwise exercise 
for relaxation.  By the mid-1970s his back had further 
deteriorated.

A June 2005 X-ray of the lumbosacral spine from VA treatment 
showed moderate multilevel discogenic disease, most prominently 
at L4-5 and L5-S1.  The Veteran had an MRI as part of VA 
treatment in June 2006.  The discs at T12-L1, L1-2, and L2-3 were 
normal.  At L3-4 there was slight retrolisthesis, facet joint 
enlargement and annular disc bulging causing bilateral L3 
foraminal narrowing.  The canal was adequate.  There was mild 
left posterior and foraminal disc bulging at L4-5 causing mild 
flattening of the ventral sac and mild left L4 foraminal 
narrowing.  At L5-S1 there was moderate to severe degenerative 
disc space narrowing and mild annular disc bulging at L5-S1 
without foraminal stenosis.  

The Veteran wrote in August 2007 that he had visited several 
chiropractors during the period when he worked at the Post Office 
but he could not remember their names.

January 2008 private treatment notes state that the Veteran has a 
history of low back pain dating back to when he was in a boxing 
match in the military.  He had residual pain that was exacerbated 
while working at the Post Office.  He had never had surgery or 
epidurals, and a GTC injection on the right had not been helpful.  
The pain was from the right gluteal area down to the foot, and it 
was moderate to severe.  It was exacerbated by walking and 
standing and was alleviated by Percocet, although the Veteran did 
not like to take pain medication.  He also had tingling and 
numbness.  

On examination the Veteran was in no apparent distress, there was 
no scoliosis or spasm, and there was tenderness to palpation.  
Range of motion testing showed limited flexion and extension due 
to pain and there was mild positive bilateral facet loading.  
Straight leg raise was very uncomfortable on the right with a 
possible radicular component.  Piriformis stretch was tight but 
did not reproduce symptoms.  On a neurological examination, motor 
strength was normal, sensory sensation was intact to light touch 
and pin prick, reflexes were hypoactive and symmetric in the 
lower extremities, and there was a stable gait pattern.  The 
Veteran was diagnosed with spinal stenosis and right greater 
trochanteric bursitis.

The Veteran had an evaluation with a private chiropractor in 
February 2008 at which he described aching, shooting, and spastic 
pain in the low back.  The pain occurred between 75 and 100 
percent of the time and precluded carrying out activities of 
daily living.  It was aggravated by bending, twisting, coughing, 
sneezing, straining, standing, sitting, and lifting.  The pain 
radiated to the legs, which made it difficult to walk and stand.  
He said he had experienced pain similar to his current symptoms 
since he first injured his back in the U.S. Army.  He said was 
hospitalized in 1962 in Panama, and his back had not been the 
same since.

On examination the Veteran had a slightly antalgic gait and 
appeared to favor the right side.  He used a cane for support and 
stability, and in range of motion testing he had severe and 
marked limitations.  Muscle strength in the lower extremities was 
limited, a heel-toe test was positive, several orthopedic tests 
were positive, and there was pain on palpation.  The chiropractor 
diagnosed the Veteran with discopathy of the lumbar spine, lumbar 
radiculitis, and sciatica.  He opined that the Veteran's current 
complaints began with the injury sustained while in the Army in 
Panama in 1962 and were exacerbated by aggravation to the low 
back.   

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of 
Appeals for Veterans Claims reviewed the criteria for determining 
when a VA examination is required by applicable regulation, and 
how the Board applies 38 C.F.R. § 3.159(c) (2009).  In deciding 
whether a VA medical examination should be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

After reviewing the record, the Board believes that, in light of 
the Veteran's statements and the February 2008 opinion from the 
chiropractor, there is evidence of record potentially associating 
the Veteran's back disorder with his active service.  Therefore, 
a nexus examination is needed to secure competent medical 
evidence as to the relative likelihood that the Veteran's current 
back disorder is related to his in-service injury.  

The Board also notes that some evidence received between the 
December 2007 and October 2009 Supplemental Statements of the 
Case (SSOCs), including the January 2005 private treatment notes 
and the February 2008 evaluation from the chiropractor, were not 
discussed and analyzed in the latter SSOC.  An SSOC must be 
furnished to the appellant and his representative when additional 
pertinent evidence is received after an SOC is issued.  38 C.F.R. 
§ 19.31 (2010).  Therefore, a remand is also necessary for the RO 
to issue an SSOC addressing all evidence not addressed in a 
previous SSOC or SOC.  See 38 C.F.R. §§ 19.31, 19.37 (2010).


In view of the foregoing, the case is REMANDED for the following 
action:
	
1.  Request that the Veteran provide any 
medical records relating to his back, not 
already of record, or provide the identifying 
information and any necessary authorization 
to enable the RO to obtain such evidence on 
his behalf.  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
back disorder.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished.  The 
examiner should specifically state whether it 
is at least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently diagnosed back disorder is medically 
related to the Veteran's active service.  In 
addition, the examiner should state whether it 
is at least as likely as not that the back 
injury the Veteran sustained while working at 
the Post Office aggravated a back disorder 
which existed from active service.  The 
examiner should provide a rationale for all 
conclusions.

a.  Note: As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

b.  Note: The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability, and does not include an 
increase in the disorder which is due to 
the natural progress of the condition.

c.  If the reviewer cannot answer any 
question in the case without resorting to 
speculation, the reviewer should so 
state, and explain why that is so.

3.  Thereafter, readjudicate the Veteran's claim 
of service connection for a back disorder.  If 
any benefits sought on appeal remain denied, 
provide the Veteran and his representative with 
an SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

